Mr. Justice Gary,
dissenting. Section 349 of the Revised Statutes, is as follows:
7 “Under and by virtue of said warrant and execution, the sheriff shall seize and take exclusive possession of so much of the defaulting taxpayer’s estate, real or personal, or both, as may be necessary to raise the sum of *291money named therein and said charges thereon, and, after due advertisement, sell the same before the court house door of the county, on a regular salesday and within the usual hours for public sales, for cash, make title therefor to the purchaser complying with terms of sale, and annex to said title the duplicate warrant thereon of his action thereunder, put the purchaser in possession of the property sold and conveyed, and, after deducting from the proceeds of sale the amount of taxes and charges, shall pay over the •excess, if any there be, to the defaulting taxpayer, and the taxes so collected to the county treasurer.”
The taxes due upon the land amounted to $32.35. To satisfy this amount due for taxes, the sheriff sold 540 acres of land, which was bid off at the price of $1,900. There are two requirements of the section just quoted to which we desire to call special attention: First, the sheriff was only allowed to sell so much of the property as was necessary to raise the sum of money named in the execution, and the charges thereon. Second, the sheriff was required to sell for cash. If he had observed either of these requirements, this controversy would not have arisen. It seems to me that, to give to the words “defaulting taxpayer” so strict and technical a construction as to preclude the consideration of the mortgagee’s rights, would also force a strict and technical construction of the word “cash.” There can be no doubt that, if the purchaser had paid the “cash” to the sheriff, the mortgagee would have had. the right to an adjudication of his claim to the surplus proceeds of sale,' provided he instituted his proceedings before the sheriff paid the money to the defaulting taxpayer. Furthermore, if the mortgage was recorded, it might be that the sheriff would °be held liable, if, after such notice, he paid the money to the “defaulting taxpayer.” .1 cannot believe that the statute intended a mortgagor should receive the surplus proceeds of sale in preference to his mortgagee. In such a case as this the rights of the mortgagee are transferred to the surplus proceeds of sale, just as in other *292sales under execution where there are subsequent mortgages.
I am, therefore, of opinion that the petitioner is not entitled to the writ of mandamus: 1st, because the sheriff clearly violated the statute, in selling all the land to satisfy taxes amounting to only $32.35; and, 2d, because the sheriff has not received the “cash” from the purchaser.
I, therefore, dissent frotó the opinion announced by the majority of the court.